—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered May 3, 1995, convicting defendant, upon her plea of guilty, of grand larceny in the second degree, and sentencing her to a term of 7xh to 15 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 6 to 12 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Buckley, JJ.